The case was heard upon complaint and demurrer. The judge overruled the demurrer, and the defendant appealed. *Page 273 
The plaintiffs, heirs at law and next of kin of Dorcas W. Lee, deceased, bring their action against the defendants, executors of John Wolfe, her former guardian and administrator, to recover the amount due her by their testator. The estate of the infant is alleged to consist of some $2,000 in personal property and $940.45 proceeds of the sale of her land paid over to the guardian.
The defendants demur to the complaint and specify as the grounds of objection that it contains two distinct causes of action and requires the taking of two accounts, to-wit, of the testator's management of the infant's estate as her guardian, and of his administration since her death.
The demurrer was properly overruled, as both accounts, the one preceding the other, are necessary to arrive at the amount due from the testator. Whatever sum was in his hands as guardian, upon his appointment as administrator and coming into possession of assets applicable and sufficient to meet the liability, was thereby transferred and he became chargeable in the latter capacity. Both accounts are therefore necessary to be stated, and that of his administration will show what is due. But the trust fund is made up in part of the proceeds of sale of real estate and while this may be recovered by the heirs at law without the presence of an administrator de bonis non, in the opinion of the court delivered in the case of Allison v. Robinson, 78 N.C. 222, which is very similar to our own, such administrator for reasons there assigned ought to be made a co-plaintiff in order to the recovery of the full amount due to both in one action, and the defendants not be harassed with two suits and the taking the same accounts a second time. The overruling of the demurrer is sustained, and this will be 18 *Page 274 
certified in order to further proceedings according to this opinion.
No error.                                               Affirmed.